MORGAN, J.
— This action was commenced by the above-named appellant for the purpose of recovering from the respondent the sum of $480, together with interest thereon, which appellant and the Clearwater Short Line Railway Company and the Northern Express Company had paid under protest to respondent, while he was Secretary of State, as corporation license fees exacted of said companies pursuant *670to the provisions of chapter 6 of the session laws of the extraordinary session of the legislature of 1912, which enactment, it is contended by appellant, violates certain provisions of the constitution of the United States. The Clear-water Short Line Railway Company and the Northern Express Company assigned their claims to appellant prior to the commencement of the action. The respondent demurred to the complaint upon the ground that it does not state facts sufficient to constitute a cause of action, the demurrer was overruled, the respondent refused to further plead, and a judgment was entered granting the relief prayed for by appellant, from which the respondent appealed. On November 22, 1913, this court reversed the judgment and order overruling the demurrer and directed the district judge to sustain the same. (Northern Pacific Ry. Co. v. Gifford, 25 Ida. 196, 136 Pac. 1131.) Thereupon, the judge of the district court made and entered an order sustaining the demurrer and, appellant electing to stand upon its complaint, it was further adjudged and decreed that the action be and it was dismissed. In order that final action may be had upon the ease by the state courts, this appeal has been prosecuted from the judgment last mentioned.
The facts of this case and the law applicable thereto are very fully stated and discussed in the former decision and will not be repeated here. Counsel for appellant has directed our attention to the case of Ohio River & W. R. Co. v. Dittey, 232 U. S. 576, 34 Sup. Ct. 372, 58 L. ed. 737, decided by the supreme court of the United States on February 24, 1914. We have carefully examined the opinion of the court in that case and find nothing therein which prompts us to alter the views expressed in our former decision.
The judgment of the district court sustaining the demurrer and dismissing the action is accordingly affirmed. Costs are awarded to the respondent.
Sullivan, C. J., and Budge, J., concur.